SELLERS , Justice (dissenting).
I respectfully dissent. A single isolated sale, in this case of a boat, even when coupled with an agreement to undertake to make minor repairs, is an insufficient basis on which to establish in personam jurisdiction. Jurisdiction depends on the nature and extent of a defendant's in-state activities. In this case, the defendant, Rockingham Boat Club, Inc., did not target Alabama or otherwise specifically direct its commercial activities toward Alabama so as to benefit from the protections afforded by Alabama's laws. For jurisdiction to exist, a defendant's activities must create a substantial nexus with Alabama; one isolated sale is not sufficient. I would issue the writ and direct the trial court to dismiss the action.